Citation Nr: 0318028	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  99-19 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a stomach disorder 
to include residuals of surgical treatment for a hernia.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for residuals of a 
spinal tap.  



REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney at 
Law



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel



INTRODUCTION

The veteran had verified active service from April 1955 to 
April 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1998 rating decision by the Department of Veterans 
Affairs (VA) Waco Regional Office (RO).

In December 2000, the Board confirmed the RO's findings that 
new and material evidence had been submitted to reopen the 
veteran's service connection claim for a back disorder and 
remanded all four issues for further development.  The Board 
is satisfied that all remand directives were met and that no 
further assistance is required for an equitable determination 
in this case.  



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no competent medical evidence linking any post-
service back disorder to his period of active service or any 
incident therein. 

3.  There is no competent medical evidence linking any post-
service stomach disorder to include residuals of surgical 
treatment for a hernia, to his period of active service or 
any incident therein.  

4.  There is no competent medical evidence linking any post-
service hypertension to his period of active service or any 
incident therein.  

5.  There is no competent evidence of residual disability 
associated with a spinal tap.  



CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
active service, may not be presumed to have been incurred in 
service, and is not causally related to or aggravated by any 
service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  

2.  A disability manifested by stomach disorder, to include 
residuals of surgical treatment for a hernia, was not 
incurred in or aggravated by active service, may not be 
presumed to have been incurred in service, and is not 
causally related to or aggravated by any service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).  

3.  Hypertension was not incurred in or aggravated by active 
service, may not be presumed to have been incurred in 
service, and is not causally related to or aggravated by any 
service-connected disability.  38 U.S.C.A. §§ 1101,1112, 
1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).  

4.  Residuals of a spinal tap were not incurred in or 
aggravated by active service, may not be presumed to have 
been incurred in service, and is not causally related to or 
aggravated by any service-connected disability. 38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  The Act emphasized VA's obligation to 
notify claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The law applies to all claims filed on or after 
the date of its enactment or, as in this case, filed before 
the date of enactment and not yet subject to a final decision 
as of that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, Note 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2002).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not yet decided by VA as 
of that date, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, rating 
decisions dated in May 1998 and January 2003; the statement 
of the case (SOC) dated in August 1999; the Board's remand 
dated in December 2000; the supplemental statement of the 
case (SSOC) dated in January 2003; and the letter giving the 
veteran notification of the VCAA dated in April 2001 provided 
the veteran with the applicable law and regulations and gave 
adequate notice as to the evidence needed to substantiate his 
claims.  In addition, the VCAA letter explained the notice 
and duty to assist provisions of the new law, including the 
respective responsibilities of the parties to secure 
evidence, and asked the veteran to submit or authorize VA to 
obtain outstanding evidence relevant to the appeal.  Thus, 
the Board is satisfied that the RO has provided all notice as 
required by the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

With respect to the duty to assist, the RO has secured VA 
medical examinations, VA x-ray studies, and opinions.  The 
veteran has not authorized VA to obtain any additional 
private evidence.  The Board finds that the duty to assist 
the veteran with the development of his claim is satisfied.  
38 U.S.C.A. § 5103A (West 2002).  


Analysis

The veteran claims entitlement to service connection for his 
back disorder, stomach disorder, hypertension, and residuals 
of a prior spinal tap.  The Board has addressed each of these 
matters separately below.  

In response to requests for records and search for service 
medical records, the National Personnel Records Center (NPRC) 
indicated that there were no service medical records or 
surgeon general office (SGO) reports available.  Applicable 
morning reports were sent, which only showed that the veteran 
underwent some sort of treatment in service, the nature of 
which was not indicated or known.  NPRC reported that the 
veteran's missing records may have been destroyed in the 1973 
fire, but could only confirm that the veteran's records would 
have been stored in an area damaged by fire.  

The Board notes that the veteran's original claims folder has 
been subsequently rebuilt to the extent possible.  In cases 
where there are missing files and records, the Board 
recognizes its heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  In the case where there are no service records such 
as herein, the Board has an increased responsibility to 
ensure that the veteran is well informed as to the 
possibility of alternate sources to substantiate his service 
record.  See Garlejo v. Derwinski, 2 Vet. App. 619 (1992).  

In this particular case, the RO made extensive efforts to 
ensure that the veteran was informed of the missing service 
records and requested that the veteran assist in locating the 
same.  Thus, the Board concludes that the RO has fulfilled 
its duty to make every possible attempt to locate the 
veteran's service records, albeit without success.  
Therefore, in view of the efforts expended by the RO to 
locate the veteran's service medical records, the Board has 
determined that no further efforts are required and has 
proceeded on the existing evidence of record.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Continuity of symptomatology, however, is required where a 
condition noted during service is not shown to be chronic.  
38 C.F.R. § 3.303(b).  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id.  

Service connection may also be allowed on a presumptive basis 
for hypertension, if this disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

With respect to the veteran's claimed back disorder, the 
Board notes that the evidence of record demonstrates that the 
veteran has undergone tests and treatment  for arthritis and 
symptoms associated with the low back since sometime around 
1978.  In a private record dated in April 1978, the physician 
noted that there were ruptured lumbar discs that required 
surgical intervention.  In private outpatient records dated 
in May 1978, the physician diagnosed possible arthritis of 
the spine.  

More recently, in VA outpatient records dated from August 
2001 to September 2002, there are complaints of pain and 
weakness extending into the leg attributable to prior back 
surgery fusion.  A VA x-ray study conducted in April 2001 
confirmed degenerative changes of the lumbar spine with 
narrowed discs.  VA examination dated in April 2001 disclosed 
complaints of fatigue and weakness in the low back and a 
surgical scar in the midline of the lumbar area.  The 
examiner diagnosed lumbar disc disease related to the prior 
surgery in 1978 or 1979.  The examiner commented that it was 
difficult to know when back pain set in, but the veteran 
himself thought it to be sometime around 1978 to 1979.  The 
examiner concluded that it was not as likely as not that the 
veteran's post-service back disorder occurred coincidentally 
with service, including any spinal tap performed in service.  

The Board recognizes the veteran's contentions, but notes 
that he is neither trained nor qualified to render a 
competent medical opinion.  The veteran has not provided the 
requisite evidence to support that he is trained in the field 
of medical diagnostics, and as such therefore, is incompetent 
to offer an opinion which requires specialized medical 
knowledge, such as in this case.  Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, his opinion as to the link between post-
service back disability and his period of service falls short 
of competent evidence to substantiate his claim.  Moreover, 
the veteran contends that his low back problems began 
sometime around 1978 when he had surgery to repair ruptured 
discs.  Therefore, both the clinical evidence of record and 
the veteran's own personal statements support that his back 
disorder began many years after service and there is no 
competent evidence to support an incurrence in service.  

Thus, in light of the foregoing, and the intervening years 
between the onset of any back problems and separation from 
service, the Board concludes that the evidence of record 
preponderates against a finding for service connection for a 
back disorder.  Therefore, the veteran's service connection 
claim is denied.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

With regard to the veteran's claimed stomach disorder to 
include residuals of surgical treatment for a hernia, the 
Board notes that there is no clinical evidence of record to 
support that any stomach problems post service relate in any 
way to the veteran's period of active service.  During the VA 
examination conducted in April 2001, the veteran reported 
that in about 1955 or 1956, he had an operation for a hernia, 
which was subsequently repaired.  The examiner noted that by 
description, this appeared to be an umbilical hernia.  The 
examiner found no symptoms of vomiting, diarrhea, or systemic 
disturbances, but the veteran did have constipation.  Other 
than a well healed scar, the examiner noted that the evidence 
of record supported a history of prepyloric ulcer and erosive 
gastritis in 1997 with possible Helicobacter pylori treated 
with triple therapy.  A VA upper gastrointestinal examination 
was completed in June 2001, at which time the impression 
rendered was possible mild duodenitis.  There were no 
indications that any post-service gastrointestinal disorder 
related in any way to the veteran's period of service-
including the claimed surgical hernia repair.  

Thus, in view of the above, the Board has determined that 
service connection for a stomach disorder is not warranted 
under the facts of this case.  Although no service medical 
records are available for review, there is nothing in the 
record that suggests or tends to suggest any relationship 
between current stomach disability and the veteran's period 
of service.  Once again, his contentions alone with nothing 
more do not serve to substantiate his service connection 
claim.  Lathan v. Brown, 7 Vet. App. at 365; Espiritu v. 
Derwinski, 2 Vet. App. at 492.  Therefore, this claim as well 
must be denied for a lack of competent evidence to support 
current stomach disability coincident with the veteran's 
period of service.  

The veteran also claims entitlement to service connection for 
hypertension.  The Board notes that the veteran has a 
diagnosis of well-controlled hypertension.  In private 
outpatient records dated in September 1978, it is noted that 
the veteran was treated for hypertension.  During the most 
recent VA examination dated in April 2001, the examiner noted 
that the veteran reported an onset of hypertension in 1963, 
at which time he began treatment.  When questioned about 
treatment in service, the examiner noted that the veteran did 
not believe he was treated for hypertension or heart disease 
in service, but was treated for high blood pressure.  The 
examiner noted that the veteran had no history of rheumatic 
fever, strokes, heart attacks, renal failure, or dialysis.  
Overall, there is nothing in the veteran's history to support 
that any post-service hypertension relates to service.  
The Board notes that the earliest indication of a diagnosis 
of hypertension appears in 1978, more than 20 years after 
separation from service.  Thus, the Board must deny service 
connection on a presumptive basis.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, as 
noted above, there is nothing to indicate the onset of 
hypertension during service, including the veteran's own 
reported dates of onset.  Therefore, in viewing the evidence 
of record, the Board has no recourse but to deny service 
connection for hypertension.  There is no clinical evidence 
to support that current disability manifested by hypertension 
relates in any way to the veteran's period of service.  

Lastly, as to the veteran's claim of service connection for 
residuals of a spinal tap, the Board notes that there is no 
current diagnosis or clinical evidence to support chronic 
residuals attributable to a spinal tap.  As a threshold 
matter, the Board notes that the lack of evidence of current 
disability necessarily means that the veteran's claim fails.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  During 
the April 2001 VA examination, the examiner noted that the 
veteran gave no history of any brain disorder, injuries, 
strokes, seizures, loss of consciousness, paralysis, brain 
tumors, brain operations, or spinal cord problems.  The 
examiner diagnosed no disease of the brain or spinal cord and 
no objective residuals related to a spinal tap in about 1955 
to 1956.  

Therefore, given the lack of current disability manifested by 
chronic residuals of a spinal tap, the Board must deny the 
veteran's service connection claim.  Rabideau v. Derwinski, 2 
Vet. App. at 144.  



ORDER

Service connection for a back disorder is denied.   

Service connection for a stomach disorder, to include 
residuals of surgical treatment for a hernia, is denied.  

Service connection for hypertension is denied.  

Service connection for residuals of a spinal tap is denied.  



____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

